Rosenberry, J.
{dissenting). I find it impossible to concur with the conclusion reached by my brethren in this case. The idea that a man is on a hunting trip when he is going, out with the necessary paraphernalia for hunting, and that when he has completed the hunt or abandoned it and is on his way home he is not on a hunting trip, does not appeal to me. The construction placed upon this statute makes the enforcement of the law a practical impossibility, as any one knows who has had any experience either in the enforcement of the law or in its practical application to the conditions as they exist, particularly in the northern part of the state. I con*349cur in the construction placed upon the statute by the trial court.
I am authorized to say that Mr. Justice Owen concurs in this opinion.